     Case: 1:20-cv-06099 Document #: 30 Filed: 04/21/21 Page 1 of 1 PageID #:238

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

PNC Bank, National Association
                                         Plaintiff,
v.                                                        Case No.: 1:20−cv−06099
                                                          Honorable Joan H. Lefkow
Predrag Knezevic, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 21, 2021:


        MINUTE entry before the Honorable Joan H. Lefkow: Telephonic status hearing
and motion hearing held. Counsel stipulate to the leave requested in the motion to exceed
limit [26] and the motion is terminated as moot. Fact discovery is extended to 8/31/2021.
A status hearing set for 7/7/2021 at 9:30 a.m. Remote access remains the same as in entry
[19]. Mailed notice (ags)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
